                                                                                                  USDC SDNY
                                                                                                  DOCUMENT
                                                                                                  ELECTRONICALLY FILED
                                                                                                  DOC #:
           Mike Dry mdry@velaw.com
           Tel +1.202.639.6525 Fax +1.202.879.8865                                                DATE FILED: 7/9/2021

           July 8, 2021
           By ECF

           The Honorable Gregory H. Woods
           United States District Judge
           Southern District of New York
           United States Courthouse
           500 Pearl Street
           New York, New York 10007

           Re:       United States v. Jeffrey Hastings, 20 Cr. 534 (GHW)

           Dear Judge Woods:

                   We write respectfully on behalf of our client, Jeffrey Hastings, to request permission to submit (i)
           an unredacted version of Mr. Hastings’s Memorandum in Support of his Motion in Limine, and (ii) an
           unredacted version of Jeffrey Johnston’s Declaration in Support and accompanying exhibits under seal
           and ex parte to the Court for its in camera privilege review. See Vector Cap. Corp. v. Ness Techs., Inc.,
           No. 11 CIV. 6259 PKC, 2014 WL 171160, at *2 (S.D.N.Y. Jan. 9, 2014) (“Whether or not a document is
           privileged is fact specific and frequently requires in camera review.”).

The Court cannot evaluate Mr. Hastings' sealing request              Sincerely,
with the information before it. Mr. Hastings is ordered to
submit unredacted versions of the motion, declaration, and
exhibits for the Court to review. By permitting Mr.                  Michael S. Dry (admitted pro hac vice)
Hastings to submit unredacted versions of his documents              Daniel T. Wallmuth (admitted pro hac vice)
to the Court for its review, the Court is not ruling on the          VINSON & ELKINS L.L.P.
sealing request. Those documents should be provided to               2200 Pennsylvania Ave., NW, Ste. 500 West
the Court forthwith.                                                 Washington, DC 20037
Mr. Hastings' request to submit the materials ex parte is            (202) 202-639-6525
denied without prejudice. The Court does not understand              mdry@velaw.com
there to be a basis for reviewing the documents ex parte.            dwallmuth@velaw.com
Based on the information presented to the Court, it
appears that the Government is already in possession of
                                                                     Jeffrey S. Johnston (admitted pro hac vice)
the documents that Mr. Hastings wishes to submit for ex
                                                                     James L. Leader, Jr. (admitted pro hac vice)
parte review, with the possible exception of Exhibit B. If
Mr. Hastings wishes to renew his request, he is ordered to           1001 Fannin Street, Ste. 2500
do so by no later than July 12, 2021.                                Houston, TX 77002
                                                                     (713) 758-2198
SO ORDERED.                                                          jjohnston@velaw.com
                                                                     jleader@velaw.com
Dated: July 9, 2021         _____________________________________
                                   GREGORY H. WOODS
New York, New York                United States District Judge
           Vinson & Elkins LLP Attorneys at Law                                     2200 Pennsylvania Avenue NW, Suite 500 West
           Austin Dallas Dubai Houston London Los Angeles New York                  Washington, DC 20037-1701
           Richmond Riyadh San Francisco Tokyo Washington                           Tel +1.202.639.6500 Fax +1.202.639.6604 velaw.com
